Title: From Alexander Hamilton to Nathan Rice, 5 December 1799
From: Hamilton, Alexander
To: Rice, Nathan


N. Y. Dec. 5. 99
Sir
I have received your letters of the 20th and 25th of November.
A Judge Advocate General it is expected will be appointed, but permanent appointments of an inferior kind are not provided for by law. Of course only occasional appointments can be made on special occasions, and to these no compensation can be annexed.
I am satisfied with what you have done on the subject of the Court Martial; But in future when it may be deemed necessary to call a General Court Martial you will make a regular application to me for the purpose.
Mr. Brecket has been mentioned to the Secretary of War as a candidate for the Post of Cadet, and has received the usual support.
It is not contemplated at present to appoint more than two cadets to each regiment, and two have already been specially recommended to the Secretary of War for your regiment.
The recruits who have certified themselves to be upwards of eighteen years of age will be retained unless their appearance and character are such as to render it politic to discharge them. You will mention to me such circumstances with respect to those recruits as you may be acquainted with that I may judge how far the Officers who enlisted them were guilty of a violation of the rules for the govt. of the recruiting service.
I have thought proper to make but one alteration in the arrangement of relative rank which you have transmitted to me. I have placed Captain Draper seventh instead of third on the list. This change will obtain, unless you should think, from your better knowledge of character, that he deserves the place which you have assigned to him. Should this be your opinion, you will make known to me your definitive opinion on the point.
Col. Rice.

